Opinion issued December 31, 2009
 








In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00897-CR 
         01-09-00898-CR
____________

MICHAEL RENE GONZALEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court 
Harris County, Texas
Trial Court Cause Nos. 1192129 and 1192130



MEMORANDUM  OPINION
	We lack jurisdiction to hear these appeals.  In the case underlying appeal
number 01-09-00897-CR, appellant pleaded guilty in the trial court, along with a plea
bargain agreement with the State, to the offense of burglary of a building and pleaded
true to two enhancement paragraphs.  In the case underlying the appeal number 01-09-00898-CR, appellant pleaded true to the felony offense of second offender evading
arrest with an agreed recommendation as to punishment with the State.  In accordance
with appellant's plea bargain agreements with the State, the trial court sentenced
appellant in each case to confinement for 10 years with the sentences to run
concurrently.
	 After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreements, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  Appellant did not request the
trial court's permission to appeal any pre-trial matters, and the trial court did  not give 
permission for appellant to appeal.     	
	We conclude that the certifications of the right of appeal filed by the trial court
are supported by the record and that appellant has no right of appeal due to the agreed
plea bargains.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we 
must dismiss these appeals "without further action." Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).	Accordingly, we dismiss the appeals for lack of jurisdiction.
	We deny any pending motions as moot.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish. Tex. R. App. P. 47.2(b).